Citation Nr: 1123449	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from January 1996 to January 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of an increased rating for the lumbar spine disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2011 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran withdrew his appeal of the initial ratings assigned for the lumbar spine disability and the right knee disability in April 2011.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of increased initial ratings for the lumbar spine disability and right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

On April 19, 2011, the Veteran submitted a statement expressing his desire to withdraw his appeal of the initial ratings assigned for the lumbar spine disability and the right knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


